Proceeding pursuant to CPLR article 78 to review a determination of the respondent, the New York State Liquor Authority, dated September 30, 2009, which adopted the recommendation of an Administrative Law Judge dated July 29, 2009, made after a hearing, sustaining charges that the petitioner had violated Alcoholic Beverage Control Law § 65 (1), and imposed a civil penalty in the sum of $4,000.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, the determination of the respondent, the New York State Liquor Authority, sustaining charges that the petitioner violated Alcoholic Beverage Control Law § 65 (1), which prohibits the sale of alcoholic beverages to persons under the age of 21, is supported by substantial evidence (see Matter of S & S Pub, Inc. v New York State Liq. Auth., 49 AD3d 654, 654-655 [2008]; Matter of A.J. & Taylor Rest. v New York State Liq. Auth., 214 AD2d 727 [1995]; Matter of Culligan’s Pub v New York State Liq. Auth., 170 AD2d 506 [1991]). Skelos, J.P., Eng, Hall and Lott, JJ., concur.